DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diggins (US 2011/0265782 A1).
With respect to claim 15 Diggins discloses controlling a firing rate of a burner with knobs [reference character 18] on the burner unit;
controlling primary burner aeration with a shutter [see annotated Fig. below] on an inlet of the burner;
supplying a secondary air [via openings 150 and 152] to at least one burner flame;
concentrating a heating zone to a center of a cooking vessel to be heated by the at least one burner flame; and
controlling a size and a shape of the at least one burner flame with the secondary air [see secondary air metering in paragraph 0018, also a person having ordinary skill in the art would understand that the introduction of secondary air would affect the size and shape of the flame by altering both the flame aerodynamics and the fuel air concentration at the periphery of the flame].
	With respect to claim 16 Diggins discloses adding insulation [reference character 70] to a ring of the burner for controlling the secondary air supply to the burner.
	With respect to claim 17 Diggins discloses that the insulation is configured to prevent excessive air flow to the burner from underneath the burner unit [see paragraphs 0018 and 0040].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggins (US 2011/0265782 A1) in view of Kweller (US 3,597,135).
With respect to claim 1 Diggins discloses a range top burner unit to provide heat to a cooking surface, the range top burner unit comprising:
a burner [reference character 24] configured to provide an open flame for cooking, wherein the open flame provides a heating zone for the cooking surface;
a gas line [reference character 36] configured to provide fuel to the burner for combustion;
a secondary air supply [reference character 150] configured to target heat transfer from the heating zone to a center of the cooking surface; and
an insulation [reference characters 142] component integrated under the burner.
	Diggins does not disclose that the secondary air supply is a powered secondary air supply.
	Kweller discloses a gas burner structure for a range that includes a powered air supply [reference characters 36 and 38].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner system taught by Diggins by providing a powered secondary air supply, as taught by Kweller, in order to ensure that a sufficient amount of secondary air is provided to the burner and that the production of secondary air can be controlled at least in an on/off condition.
	With respect to claim 2 Diggins discloses that the heating zone comprises a plurality of open flames [see flame openings 50] and wherein each flame of the open flames protrudes in a vertical direction from the burner.
	With respect to claim 7 Diggins discloses that the burner comprises an outer burner ring [see annotated Fig. below] wherein the insulation component surrounds the outer burner ring.
            
    PNG
    media_image1.png
    351
    843
    media_image1.png
    Greyscale
 
	With respect to claim 8 Diggins discloses that the insulation component comprises a plurality of openings around the outer burner ring [see annotated Fig. below].
	With respect to claim 9 Diggins discloses that the plurality of openings are configured to allow air to reach a plurality of air ports on a side of the outer burner ring, wherein the air is configured to maintain a vertical shape of the open flames of the burner [see Fig. 11].

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggins (US 2011/0265782 A1) in view of Kweller (US 3,597,135).
With respect to claim 10 Diggins discloses a burner unit [reference character 24] for a range top, the burner unit comprising:
an air supply [the space between for a burner unit 24 and ring 142], wherein the burner and the air supply provide at least one open flame for cooking;
an insulation component [reference character 70] integrated with a ring of the burner, the insulation component comprising a plurality of openings [reference characters 72 and 74]; and
a secondary air supply [reference character 150] for the burner, wherein the secondary air supply provides additional air to the burner through the plurality of openings of the insulation component.
	Diggins does not disclose that the secondary air supply is a powered secondary air supply.
	Kweller discloses a gas burner structure for a range that includes a powered air supply [reference characters 36 and 38].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner system taught by Diggins by providing a powered secondary air supply, as taught by Kweller, in order to ensure that a sufficient amount of secondary air is provided to the burner and that the production of secondary air can be controlled at least in an on/off condition.
With respect to claim 11 Diggins discloses that the insulation component comprises two openings [reference characters 72 and 74] and a third opening [also reference character 74].
With respect to claim 12 Diggins discloses that the insulation component comprises three openings [see reference characters 72 and 74].
With respect to claim 13 Diggins discloses that the three openings are space equidistance from one another around the ring of the burner [see Fig. 11].
With respect to claim 14 Diggins discloses that the open flame is vertical [see Fig. 2, some of the flame apertures 52 are vertical].

Allowable Subject Matter

Claims 3-6 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762